EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Hages on August 5, 2022.  It is noted that the proposed amendments to the claims filed on August 1, 2022, have been considered by the examiner and approved for entry into the record.

The application has been amended as follows: 
In Claim 1, line 10, change “magnets” to --magnetic components--.
In Claim 3, line 2, insert --raised-- before “attachment”.
In Claim 8, line 2, change “magnets” to --magnetic components--.
In Claim 9, line 8, change “magnets” to --magnetic components--.
In Claim 11, line 2, insert --raised-- before “attachment”.
In Claim 16, line 2, change “magnets” to --magnetic components--.
In Claim 17, line 5, change “the release” to --a release--; and in lines 6-7, change “the slider” to --a respective slider--.
In Claim 18, line 8, change “the indicia being defined by” to --indicia corresponding with the--; and in line 11, change “magnets” to --magnetic components--.
In Claim 20, line 3, after “raised” insert --attachment--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOH
August 5, 2022

/James O Hansen/Primary Examiner, Art Unit 3637